Ludeling, C. J.
In September, 1859, the defendants bought at a succession sale a plantation, and for the price executed their notes, in solido, in favor of the administrator of the succession.
In 1862, the defendants offered to pay the notes in Confederate currency, and the administrator agreed to receive the currency, on condition that the heirs, to whom the proceeds of the notes would go when collected, could be forced to receive the currency, and the following agreement was signed by the defendants:
*552“August 1, 1862. Tlie undersigned promise to pay to Simeon Valery Martin the sum of $4394, for so much coming to the heirs of ElizaSteen, deceased wife of Henry Kellis, from the estate of Elias Steen. We promise to pay said amount if Mr. S. V. Martin can not force said heirs to accept Confederate notes in payment of their share; otherwise, if the heirs are forced to accept Confederate notes, this note will be null.
(Signed). . WESLEY SINGLETON,
SIDNEY SINGLETON.”
The notes were delivered to the defendants.
This suit is to enforce the payment of the notes thus surrendered.. There was judgment in favor of the plaintiff against Sidney Singleton for the whole amount. Wesley Singleton having died before the trial,, there was no judgment as to him. There is no error in the judgment.
The condition, upon the happening of which the deposit of the Confederate currency was to be a payment or discharge of the obligations-of the defendants, never occurred. The heirs did not receive the money, nor could they have been forced to do so in this State. The-notes, therefore, according to the terms of the agreement, are still-unpaid.
It is therefore ordered and adjudged that the judgment of the lower-court be affirmed, with costs of appeal.